Case:19-02168-ESL11 Doc#:42 Filed:02/12/20 Entered:02/12/20 14:57:24                  Desc: Main
                           Document Page 1 of 2



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF PUERTO RICO

         IN RE                                               CASE #19-02168 ESL
         JM DAIRY INC.                                       CHAPTER 11
         EIN #XX-XXXXXXX
           Debtor

               CERTIFICATE OF SERVICE of MOTION TO EXTEND TIME TO FILE
                  CHAPTER 11 PLAN filed at doc #40 & REQUEST FOR RULING
              I hereby certify that on February 6, 2020 a copy of D.I.P. §1121(e) Request Extension
       Time to File Plan with Request for Shortened Notice to Creditors & Parties in Interest for
       Opportunity to Oppose filed at doc #40 was sent individually via electronic mail to all parties as
       certified in the motion, especially to:
       JUAN C FORTUNO FAS for USDA FARM SERVICE AGENCY bkfilings@fortunolaw.com,
       fortuno@ecf.inforuptcy.com MONSITA LECAROZ ARRIBAS ustpregion21.hr.ecf@usdoj.gov
       MIGDA L RODRIGUEZ COLLAZO for TREASURY DEPARTMENT COMMONWEALTH OF
       PR bankruptcyjusticia.gobierno.pr@gmail.com, mlrcbankruptcy@gmail.com
       STATE INSURANCE FUND CORP Alejandro.Suarez@cfse.gov.pr ALEJANDRO A SUAREZ
       CABRERA for STATE INSURANCE FUND CORP Alejandro.Suarez@fondopr.com,
       aasuarezcabrera@yahoo.com US TRUSTEE ustpregion21.hr.ecf@usdoj.gov
       MONSITA LECAROZ ARRIBAS ustpregion21.hr.ecf@usdoj.gov

       IRS nathalie.pelaez@irs.gov

       And by postal mail to:

       NATHALIE PELAEZ for IRS at City View Plaza II, 48 PR 165, Ste. 2000, Guaynabo 00968-8000

       ANTONIO R LANZAR YURET, Esq. for PR DOL PO Box 195540, San Juan 00919-5540

       ADM ALLIANCE NUTRITION OF PR PO Box 959, Hatillo 00659-0908

       DAWILMAR FRANCO Laboratorio Rodríguez, 71 Calle P H Hernández, Hatillo 00659

       ELA LAND AUTHORITY PO Box 9745, San Juan 00908

       CONDADO 5 LLC PO Box 190058 San Juan 00919

       LUIS GARCIA, PO Box 1057, Arecibo 00613-1057

        19-02168 ESL CERTIFICATE OF SERVICE OF MOTION TO EXTEND TIME TO FILE PLAN                     1
Case:19-02168-ESL11 Doc#:42 Filed:02/12/20 Entered:02/12/20 14:57:24                     Desc: Main
                           Document Page 2 of 2



              The filing deadline for submission of the Plan of Reorganization is today, February 12,
       2020 and no one has opposed the extension requested.
              I HEREBY CERTIFY, that on this same date, I electronically filed the foregoing with the
       Clerk of the Court using the CM/ECF Filing System which will send a notification, upon
       information and belief, of such filing to the U.S. Trustee and to all subscribed users.
              RESPECTFULLY CERTIFIED,
              In Caguas, Puerto Rico, this February 12, 2020.


                                                            s/ LA Morales
                                                            LYSSETTE A. MORALES VIDAL
                                                            USDC PR #120011

                                                            L.A. MORALES & ASSOCIATES P.S.C.
                                                            VILLA BLANCA
                                                            #76 AQUAMARINA STREET
                                                            CAGUAS PR 00725-1908
                                                            TEL. (787)746-2434 / FAX (855) 298-2515
                                                            E-mail: lamoraleslawoffice@gmail.com &
                                                            irma.lamorales@gmail.com




        19-02168 ESL CERTIFICATE OF SERVICE OF MOTION TO EXTEND TIME TO FILE PLAN                     2
